Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 03/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Drawings

	The drawings are objected to as they are a series of indistinct blank boxes devoid of labels.  Such labels would facilitate an understanding of the invention without undue searching of the specification.  The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 14 discloses the limitation using a brute force method without detailing what a brute force method would entail. The specification discloses that a brute force method includes every combination of vehicle velocity and total torque requests in paragraph [0027] making the breadth of the claims incredibly wide, even if the nature of the invention and the state of the art of vehicle controls is well known. The inventor additionally provides little detail on how to achieve all combinations of vehicle velocity and total torque requests as well, leading to high levels of experimentation needed to make and use the invention based on the disclosure. For these reasons, the claim limitation is not further enabled. 

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2-7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 recites the limitations “the following conditions” in line 4. There is insufficient antecedent basis for this limitation. Appropriate correction is required. Examiner suggests amending to read “at least one of a following condition”. 

	Claim 4 recites the limitation “a second torque distribution mode” in line 6 wherein the rear wheels are powered, but applicant specification states a second mode involves torque distribution to both the front and rear wheels, making it unclear if these are intended to be the same second mode. Appropriate correction is required. 

	Claim 14 recites the limitation “using a brute force method” in line 2. Specification states in paragraph [0027] that the brute force method includes every combination of vehicle velocity and total torque requests, which includes an infinite amount of combinations. As such, claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

	All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “A computer-readable recording medium storing a program” encompasses signals per se. See MPEP §2106.03.11 (“Non-limiting examples of claims that are not directed to any of the statutory categories include: ... Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave”). Claim 20 in particular recites “A computer-readable recording medium storing a program ...” Paragraph [0034] of the specification states that “In addition, a computer-readable recording medium storing a program is proposed.” which may comprise transitory signals, and therefore is directed towards signals per se. In order to overcome this rejection, Examiner recommends that Applicant amends claim 20 to disclose “A non-transitory computer-readable recording media”.


Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 4, 8, 10-12, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plianos et al. (US Pre-Granted Publication No. US 2019/0092188 A1 hereinafter “Plianos”).

	Regarding claim 1 Plianos discloses:

	A computer-implemented method to control torque distribution among a plurality of electric machines connected to at least one front wheel (Plianos fig. 1 wherein the vehicle has a motor attached to each axle) or at least one rear wheel of a vehicle during operation, (Plianos fig. 1 wherein the axle is attached to the rear axle) the computer-implemented method comprising: acquiring, by a system operatively coupled to a processor, (Plianos [0084] wherein the vehicle is controlled by a processor and memory) a total torque requested; (Plianos [0006] [0082] wherein the torque request for the vehicle is determined) obtaining, by the system, a most energy efficient torque distribution mode (Plianos [0104] wherein an efficient split of the power is based on a calculation of vehicle torque requests) by using a loss model or loss map; (Plianos [0070] fig. 6 wherein a power loss of the propulsion units are determined) evaluating, by the system, an actual driving situation; (Plianos [0050] [0085] wherein the limit control and traction module are used to determine a maximum and minimum limit for the power based on the vehicle information) determining, by the system, if a mode switch is allowed depending on the actual driving situation; (Plianos [0087] wherein a switch between wheel modes is allowed based on the driving mode, stability, and dynamic stability) switching, by the system, the torque distribution mode, if allowed; (Plianos [0087] wherein a switch between wheel modes is allowed based on the driving mode, stability, and dynamic stability) and preventing, by the system, a mode switch, if not allowed.  (Plianos [0091] wherein based on the traction of the vehicle certain power ranges are not allowed).  

	Regarding claim 4 Plianos discloses all of the limitations of claim 1 and further discloses:

	The computer-implemented method according to claim 1, wherein the acquired total torque is distributed: only to the electric machines connected to front wheels of the vehicle, defining a first torque distribution mode; (Plianos [0094] wherein the vehicle powers only the front wheels) only to the electric machines connected to rear wheels of the vehicle, defining a second torque distribution mode; (Plianos [0094] wherein the vehicle powers only the rear wheels)  
or 11to the electric machines connected to front wheels and to rear wheels of the vehicle, defining a third torque distribution mode.  (Plianos [0094] wherein the vehicle powers both wheels of the vehicle).   

	Regarding claim 8 Plianos discloses all of the limitations of claim 1 and further discloses:

	The computer-implemented method according to claim 1, wherein the loss model or loss map comprises electrical losses as well as tire losses. (Plianos [0085] [0107-0108] wherein transmission losses, power losses, and drive unit losses in the differential and gearbox at a wheel frame of reference). 

	Regarding claim 10 Plianos discloses all of the limitations of claim 1 and further discloses:

	The computer-implemented method according to claim 1, wherein the loss model or loss map comprises battery losses, (Plianos [0085] wherein a battery loss and power limit is used for torque limits) resistive losses in cables or aerodynamic losses by air drag.

	Examiner notes  that due to the claim wording, only one limitation needs to be taught. 

	Regarding claim 11 Plianos discloses all of the limitations of claim 10 and further discloses:

	The computer-implemented method according to claim 1, wherein the loss model or loss map is pre-generated and implemented in the vehicle.  (Plianos [0105] wherein the motor maps are based on penalty tables, vehicle speed, and torque).

	Regarding claim 12 Plianos discloses all of the limitations of claim 1 and further discloses:

	The computer-implemented method according to claim 1, wherein the loss model or loss map comprises evaluation of effects of temperature (Plianos [0105-0106] wherein temperature of the motors are included in the loss model) or tire pressure on power loss.  
	
	Examiner notes  that due to the claim wording, only one limitation needs to be taught.
	
	Regarding claim 14 Plianos discloses all of the limitations of claim 1 and further discloses:

	The computer-implemented method according to claim 1, wherein at least one loss model or loss map is used that has been pre-generated by using a brute force method.  (Plianos fig. 6 [0105] wherein a brute force model for testing based on torque and velocity are used).

	Regarding claim 16 Plianos discloses:

	A system to control torque distribution among a plurality of electric machines connected to at least one front wheel (Plianos fig. 1 wherein the vehicle has a motor attached to each axle) and at least one rear wheel of a vehicle, (Plianos fig. 1 wherein the axle is attached to the rear axle) the system comprising: a processor that executes computer executable components stored in at least one memory; (Plianos [0084] wherein the vehicle is controlled by a processor and memory) a torque allocation module that acquires the total torque requested (Plianos [0006] [0082] wherein the torque request for the vehicle is determined) and obtains the most energy efficient torque distribution mode (Plianos [0104] wherein an efficient split of the power is based on a calculation of vehicle torque requests) on basis of a loss model or loss map; (Plianos [0070] fig. 6 wherein a power loss of the propulsion units are determined) and a vehicle motion state estimator that evaluates the actual driving situation. (Plianos [0050] [0085] wherein the limit control and traction module are used to determine a maximum and minimum limit for the power based on the vehicle information).

	Regarding claim 17 Plianos discloses all of the limitations of claim 16 and further discloses:

	The system according to claim 16, wherein the torque allocation module has at least one port that receives data from the vehicle motion state estimator or a sensor.  (Plianos [0084] wherein a communication bus is used to communicate with the various controllers to perform torque control). 

	Regarding claim 18 Plianos discloses all of the limitations of claim 17 and further discloses:

	The system according to claim 17, wherein the data received via the port relates to the actual driving situation and comprises information about motor speed, (Plianos [0021] wherein motor speed of the electric machines is determined) wheel speed, wheel slip, (Plianos [0094] wherein wheel slip and friction surfaces are determined) side-slip angle, road friction, (Plianos [0094] wherein wheel slip and friction surfaces are determined) or lateral acceleration. (Plianos [0091] wherein lateral acceleration is determined).

	Examiner notes  that due to the claim wording, only one limitation needs to be taught.

	Regarding claim 19 Plianos discloses all of the limitations of claim 16 and further discloses:

	The system according to claim 16, wherein the torque allocation module has at least one port that activates at least one actuator.  (Plianos [0084] wherein a communication bus is used to communicate with the various controllers to perform torque control).

	Regarding claim 20 Plianos discloses:

	A computer-readable recording medium storing a program that causes a processor to execute a computer-implemented method comprising: (Plianos [0084] wherein the vehicle is controlled by a processor and memory) acquiring a total torque requested; (Plianos [0006] [0082] wherein the torque request for the vehicle is determined) obtaining a most energy efficient torque distribution mode (Plianos [0104] wherein an efficient split of the power is based on a calculation of vehicle torque requests) by using a loss model or loss map; (Plianos [0070] fig. 6 wherein a power loss of the propulsion units are determined) 13evaluating an actual driving situation; (Plianos [0050] [0085] wherein the limit control and traction module are used to determine a maximum and minimum limit for the power based on the vehicle information) determining if a mode switch is allowed depending on the actual driving situation; (Plianos [0087] wherein a switch between wheel modes is allowed based on the driving mode, stability, and dynamic stability) switching the torque distribution mode, if allowed; (Plianos [0087] wherein a switch between wheel modes is allowed based on the driving mode, stability, and dynamic stability) and preventing a mode switch, if not allowed. (Plianos [0091] wherein based on the traction of the vehicle certain power ranges are not allowed).  

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Plianos and Lian et al. (US Pre-Granted Publication No. US 2018/0297585 A1 hereinafter “Lian”.

	Regarding claim 2 Plianos discloses all of the limitations of claim 1 and further discloses:

	The computer-implemented method according to claim 1, … a lateral acceleration of the vehicle exceeds a predefined threshold; (Plianos [0091] wherein lateral acceleration constraints are used to determine torque ranges) a friction force between at least one wheel of the vehicle or the ground falls below a predefined threshold; (Plianos [0093-0094] wherein friction forces and slip are used to determine torque ranges) …

	Plianos does not appear to disclose: 

	wherein the mode switch is not allowed, if the evaluation of the actual driving situation results in the mode switch not complying with safety or comfort requirements based on a determination that at least one of the following conditions is met: or a time passed since a previous distribution mode switch is shorter than a predefined minimum time; or an understeer gradient of the vehicle is outside normal bounds.  

	However, in the same field of endeavor of vehicle controls Lian discloses:

	“wherein the mode switch is not allowed, if the evaluation of the actual driving situation results in the mode switch not complying with safety (Lian [0061] wherein a safety controller determines if a vehicle mode change is available or if various other controls are required ) 
or comfort requirements based on a determination that at least one of the following conditions is met:” and “a time passed since a previous distribution mode switch is shorter than a predefined minimum time; or an understeer gradient of the vehicle is outside normal bounds.” (Lian [0043] wherein an understeer is present outside of an allowable safety bounds).  

	Examiner notes  that due to the claim wording, only one limitation needs to be taught, such as a safety instead of a comfort requirement.

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the safety and understeer controls of Lian with the vehicle of Plianos because one of ordinary skill would have been motivated to make this modification in order to improve the safety and stability of a vehicle during operation, such as during turning operations (Lian [0006] [0009]). 

	Regarding claim 3 Plianos in view of Lian disclose all of the limitations of claim 2 but Plianos does not appear to further disclose:

	wherein the thresholds are determined at forehand such that values measured while driving can be compared with the respective values of the at forehand determined thresholds.

	However, in the same field of endeavor of vehicle controls Lian discloses:

	“wherein the thresholds are determined at forehand such that values measured while driving can be compared with the respective values of the at forehand determined thresholds.” (Lian [0043] wherein the boundaries are preset in a safety controller).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the safety and understeer with the predetermined thresholds of Lian with the vehicle of Plianos because one of ordinary skill would have been motivated to make this modification in order to improve the safety and stability of a vehicle during operation, such as during turning operations (Lian [0006] [0009]).
	
	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Plianos and Siuchta et al. (US Pre-Granted Publication No. US 2019/0047542 A1 hereinafter “Siuchta”).

	Regarding claim 5 Plianos discloses all of the limitations of claim 4 but does not appear to further disclose:

	wherein each electric machine connected to a wheel is directly controllable through torque requests or is disconnectable from the respective wheel.

	However, in the same field of endeavor of vehicle controls Siuchta discloses:

	“wherein each electric machine connected to a wheel is directly controllable through torque requests or is disconnectable from the respective wheel.” (Siuchta [0023] wherein a wheel motor is able to disconnect from the wheel).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the disconnectable wheel motors of Siuchta with the vehicle of Plianos because one of ordinary skill would have been motivated to make this modification in order to improve efficiency of the vehicles by reducing drag and losses during disconnects (Siuchta [0023]).

	Regarding claim 6 Plianos discloses all of the limitations of claim 4 but does not appear to further discloses:

	decoupling, by the system, the electric machines to which no torque is distributed.

	However, in the same field of endeavor of vehicle controls Siuchta discloses:

	“decoupling, by the system, the electric machines to which no torque is distributed.” (Siuchta [0023] wherein a wheel motor is able to disconnect from the wheel).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the disconnectable wheel motors of Siuchta with the vehicle of Plianos because one of ordinary skill would have been motivated to make this modification in order to improve efficiency of the vehicles by reducing drag and losses during disconnects (Siuchta [0023]).

	Regarding claim 7 Plianos discloses all of the limitations of claim 4 but does not appear to further disclose:

	wherein during propulsion, torque is distributed to the electric machines of an axle with the lowest normal load, and wherein during braking, torque is distributed to the electric machines of an axle with the highest normal load.

	However, in the same field of endeavor of vehicle controls Siuchta discloses:

	“wherein during propulsion, torque is distributed to the electric machines of an axle with the lowest normal load, (Siuchta [0027] wherein when more acceleration or traction is required additional power is supplied to the axle) and wherein during braking, torque is distributed to the electric machines of an axle with the highest normal load.” (Siuchta [0028] wherein regenerative braking is coupled with the high gear setting to maximize power and braking).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the load distribution of Siuchta with the vehicle of Plianos because one of ordinary skill would have been motivated to make this modification in order to improve efficiency of the vehicles by powering required axles and regenerating the most energy during braking (Siuchta [0023] [0027-0028]).

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Plianos and Rajaie et al. (US Pre-Granted Publication No. US 2020/0376927 A1 hereinafter “Rajaie”).

	Regarding claim 9 Plianos discloses all of the limitations of claim 8 and further discloses:

	The computer-implemented method according to claim 8, wherein the electrical losses are measured experimentally (Plianos [0096] wherein the electrical loses are measured) … 

	Plianos does not appear to disclose:

	and tire losses are modelled

	However, in the same field of endeavor of vehicle controls Rajaie discloses:

	“and tire losses are modelled” (Rajaie [0138] wherein tire models are used for efficiency and losses).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the tire loss model of Rajaie with the vehicle of Plianos because one of ordinary skill would have been motivated to make this modification in order to allow for high fidelity modeling of a vehicle in various situations that validates data and allows for fault testing to optimize vehicle operations (Rajaie [0138]).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Plianos and Hashimoto et al. (US Pre-Granted Publication No. US 2019/0235510 A1 hereinafter “Hashimoto”).

	Regarding claim 13 Plianos discloses all of the limitations of claim 1 and further discloses:

	The computer-implemented method according to claim 1, wherein for each drive mode of the vehicle, … a corresponding loss model or loss map is used.  (Plianos [0070] fig. 6 wherein a power map is used for the vehicle). 

	Plianos does not appear to disclose:

	at least one of eco driving, dynamic driving

	However, in the same field of endeavor of vehicle controls Hashimoto discloses:

	“at least one of eco driving, (Hashimoto fig. 6 wherein an eco-drive mode is available)
dynamic driving” (Hashimoto fig. 6 wherein a dynamic performance mode is available)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the dynamic and eco modes of Hashimoto with the vehicle of Plianos because one of ordinary skill would have been motivated to make this modification in order to allow for more task specific modes to achieve certain vehicle characteristics based on driver interests (Hashimoto [0058]). 

Allowable Subject Matter

	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140121867 A1 discloses a multi motor hybrid vehicle 
US 20150006000 A1 discloses a hybrid vehicle control system that changes target speed and positioning based on the battery regeneration
US 20170174097 A1 discloses a power loss and drive unit for a plurality of electric drive units in a vehicle 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664